Name: Commission Regulation (EC) No 1131/2004 of 18 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 19.6.2004 EN Official Journal of the European Union L 219/1 COMMISSION REGULATION (EC) No 1131/2004 of 18 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 June 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to the Commission Regulation of 18 June 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 70,4 999 70,4 0707 00 05 052 111,0 999 111,0 0709 90 70 052 90,3 999 90,3 0805 50 10 388 68,2 508 51,4 528 64,4 999 61,3 0808 10 20, 0808 10 50, 0808 10 90 388 84,5 400 113,7 404 108,5 508 71,2 512 75,4 524 65,1 528 67,6 720 75,1 804 94,3 999 83,9 0809 10 00 052 292,2 624 221,0 999 256,6 0809 20 95 052 404,4 400 372,7 616 272,4 999 349,8 0809 30 10, 0809 30 90 052 135,3 624 175,1 999 155,2 0809 40 05 052 102,5 624 225,5 999 164,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.